Exhibit 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 Solely for the purposes of complying with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, we, the undersigned Chief Executive Officer and Chief Financial Officer of The Peoples Gas Light and Coke Company (the "Company"), hereby certify, based on our knowledge, that the Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2007 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Lawrence T. Borgard Lawrence T. Borgard Vice Chairman of the Board and Chief Executive Officer /s/ Joseph P. O'Leary Joseph P. O'Leary Senior Vice President and Chief Financial Officer Date: November 7, 2007 This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by The Peoples Gas Light and Coke Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section 906 has been provided to The Peoples Gas Light and Coke Company and will be retained by The Peoples Gas Light and Coke Company and furnished to the Securities and Exchange Commission or its staff upon request.
